of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date conex-100442-10 number info release date uil the honorable nick j rahall ii member u s house of representative sec_845 fifth avenue huntington wv dear congressman rahall this letter responds to your inquiry dated date on behalf of your constituent ----------------------------- -------------------asked whether she can take an additional dollar_figure of first-time_homebuyer credit for the purchase of a home in and whether she has to repay the credit taken the first-time_homebuyer credit differs depending on when a taxpayer purchases a home for purchases on or after date and before date qualifying taxpayers can receive a credit of up to dollar_figure which they must repay over a 15-year period sec_36 of the internal_revenue_code code for purchases after date and before date a qualifying taxpayer can receive a credit of up to dollar_figure and not have to repay the credit if the taxpayer does not sell or stop using the residence as a principal_residence within three years after the date of purchase of the residence sec_36 of the code -------------------indicated that she qualifies to take the first-time_homebuyer credit for a home purchased between date and date consequently she qualifies for a credit of up to dollar_figure not dollar_figure and must repay the first-time_homebuyer credit unfortunately the internal_revenue_service does not have the administrative authority to disregard the credit limitation and repayment requirement conex-100442-10 i hope this information is helpful if you have any questions regarding this matter please contact------------------at --------------------- sincerely william a jackson chief branch office of associate chief_counsel income_tax and accounting
